DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed February 17, 2022.
Terminal Disclaimer
3.	The terminal disclaimer filed on February 18, 2022 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 21-40 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of transaction cards wherein the cards include first and second card components and a transaction component, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 21-40 of the present claimed invention. Specifically, prior art fails to teach the claimed transaction card having a card frame, the transaction card comprising a first card component comprising an alignment wall protruding from the first card component; a second card component comprising a projecting wall defining a cavity for receiving the alignment wall, the projecting wall being sloped away from a side surface of the alignment wall; and a transaction component disposed between the first and second card components, the transaction component comprising a first alignment feature configured to align the transaction component relative to the first card component. Prior art additionally fails to teach the claimed method of manufacturing a transaction card, comprising forming a first card component from a first material, the first card component comprising an alignment wall protruding from the first card component; forming a second card component from a second material different from the first material, the second card component comprising a projecting wall defining a cavity for receiving the alignment wall, the projecting wall being sloped away from a side surface of the alignment wall; disposing a transaction component between the first and second card components, the transaction component comprising a first alignment feature configured to align the transaction component relative to the first card component; and inserting the alignment wall into the cavity. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
March 25, 2022